Citation Nr: 0514810	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  04-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $1,401.00.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 1941 February 
1952.  He died in February 1993.  The veteran's surviving 
spouse is the appellant in this case.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2000 and 
October 2002 by the Committee on Waivers and Compromises at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, which determined that waiver of recovery of an 
overpayment of pension benefits was not warranted.

The Board notes that the issues certified for appellate 
review included (1) the validity of debt (i.e. whether the 
overpayment was properly created) and (2) entitlement to a 
waiver of the overpayment.  However, in her substantive 
appeal statement of December 2003, the appellant stated that 
she did not disagree about the existence of the overpayment.  
Accordingly, the Board concludes that the only issue which is 
perfected for appellate review is entitlement to a waiver of 
the overpayment.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  An overpayment of $1,401.00 was created when the 
appellant received pension benefits based on incomplete 
information regarding her income.

3.  Recovery of the overpayment would not be against equity 
and good conscience.  


CONCLUSION OF LAW

A waiver of recovery of an overpayment of pension benefits in 
the amount of $1,401.00 is not warranted.  38 C.F.R. 
§§ 1.962, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  
Communications from the RO provided the appellant with a 
specific explanation of the type of evidence necessary to 
substantiate her claim.  A Financial Status Report form which 
was provided to the appellant prior to adjudication of her 
claim requested all relevant financial information required 
to consider a claim for waiver of an overpayment.  A letter 
from the RO dated in September 2000 explained the reasons for 
the decision.  The statement of the case issued in November 
2003 included the relevant laws and regulations pertaining to 
waivers and the VCAA.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains the 
appellant's financial status reports.  The appellant has 
declined a hearing.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the reports coupled with the other evidence 
of record provide sufficient information to adequately 
evaluate the claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Many of the facts pertaining to the claim for a waiver of 
recovery of an overpayment are not in dispute.  As noted 
above, the veteran died in February 1993.  In April 1993, the 
appellant applied for death pension as the veteran's 
surviving spouse.  In October 1993, the RO granted the claim 
for pension.  In a notification letter of October 1993, the 
RO advised the appellant that:

Your rate of VA pension depends on total family 
income which includes your income and that of any 
dependents.  We must adjust your payments whenever 
this income changes.  You must notify us 
immediately if income is received from any source 
other than that shown above.  You must also report 
any changes in the income shown above.  Your 
failure to promptly tell VA about income changes 
may create an overpayment which will have to be 
repaid.

The appellant was given similar warnings in letters from the 
RO dated in August 1994, October 1994, November 1994, October 
1995, January 1996, February 1996, December 1996, April 1997, 
February 1998, August 1999, and March 2000.  The Board also 
notes that the appellant has had previous overpayments for 
which waivers were denied in January 1995 and May 1996.  

The current overpayment arose in stages.  First, in March 
2000, the RO retroactively reduced the amount of pension 
payable because of awareness of income which had not been 
reported by the appellant in February 2000 when the appellant 
filed an Improved Pension Eligibility Verification Report.  
In July 2000, the RO notified the appellant that she was 
indebted to the government in the amount of $297 for 
overpayment of benefits between December 1, 1999, and June 
30, 2000.  Subsequently, the RO again reduced the rate of 
pension based on the appellant having increased income.  This 
resulted in an additional overpayment, for a total of 
$1,401.00.  

The evidence pertinent to the request for a waiver includes a 
financial status report dated in August 2000 in which the 
appellant reported having total monthly income of $705, and 
total expenses of $650.  She stated that she could pay $50 
per month toward the debt.  A financial status report dated 
in October 2000 reflects that the appellant reported that her 
income was $643 per month, and her expenses were $400 per 
month.  In a financial status report dated in October 2002, 
the appellant reported that she had no income, and expenses 
totaling $700 per month.  She reported that she subsided off 
her daughter's monthly pension.  Subsequently, in her 
substantive appeal statement the appellant reported that she 
subsided off a small veteran's pension which was hardly 
enough to meet her needs. 

After reviewing the record, the Board initially finds that 
there is no question that the indebtedness based on the 
overpayment of pension benefits was properly created.  The 
overpayment of $1,401.00 was created when the appellant 
received pension benefits based on incomplete information 
regarding her income.  Therefore, the only remaining issue to 
be decided on appeal is whether a waiver of recovery of the 
overpayment is warranted under the facts of this case.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was at fault in the 
creation of the debt.  The appellant's failure to immediately 
report changes in income and medical expenses, as she had 
been requested to do in the letter, directly resulted in the 
creation of the overpayment.    

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There is no 
fault which can be attributed to the VA in this case.  The VA 
had no way of knowing that the appellant's income had 
changed.  

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  The appellant 
has previously reported substantial income which exceeds her 
expenses.  Although she reported in her most recent financial 
statement that she had no income, she subsequently 
contradicted this by admitting in her substantive appeal that 
she did in fact have some income.  She also failed to list 
any income of other members of her household, such as the 
daughter who reportedly receives benefits.  Thus, she has not 
presented any credible evidence showing that recovery of the 
overpayment debt would cause hardship.   

The Board finds that the recovery of the overpayment would 
not nullify the objective for which the benefits were 
intended.  Nonservice-connected pension benefits are intended 
to aid persons who have lower income, lesser assets and/or 
higher medical expenses than the appellant.  Therefore, 
recovery of the overpayment would not tend to defeat the 
purpose of the VA benefits program.

The provision regarding unjust enrichment is applicable in 
this case.  The appellant received pension benefits in excess 
to which she is entitled under the law.  

Finally, the Board notes that there is no indication that the 
appellant has changed her position to her detriment based on 
reliance on VA benefits.  

In summary, the elements set forth in 38 C.F.R. § 1.965 weigh 
against the appellant's claim for a waiver.  Recovery of the 
overpayment which was created would not be against equity and 
good conscience.  Therefore, the Board concludes that a 
waiver of recovery of overpayment in the amount of $1,401.00 
is not warranted.


ORDER

A waiver of recovery of an overpayment of pension benefits in 
the amount of $1,401.00 is denied.  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


